SECOND DIVISION
                                MILLER, P. J.,
                           RICKMAN and REESE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 5, 2020




In the Court of Appeals of Georgia
 A19A1661. SMITH v. BROOKS et al.

      REESE, Judge.

      Cheryl B. Smith appeals from an order of the State Court of Fulton County,

which granted motions to dismiss her personal injury complaint filed against

Emmanuel K. Brooks and against United States Automobile Association (“USAA”),

Smith’s uninsured motorist (“UIM”) carrier (collectively, the “Appellees”). The state

court denied Smith’s motion for service by publication and dismissed the complaint

on the ground that Smith had failed to serve Brooks within the two-year statute of

limitation.1 For the reasons set forth infra, we reverse the judgment and remand the

case for proceedings not inconsistent with this opinion.




      1
          See OCGA § 9-3-33.
      According to the complaint, which was filed on April 17, 2018, “on or about

June 12, 2016,” Smith was traveling on Windward Parkway in Fulton County when

Brooks negligently failed to maintain a proper lookout and failed to yield to Smith’s

vehicle, resulting in a head-on collision and severe injuries to Smith. The sheriff

attempted to serve Brooks on April 30, 2018, at the Sandy Springs address provided

in the complaint, but the resident informed the sheriff that Brooks did not live there.

      On June 29, 2018, Brooks filed a notice of special appearance and answer,

raising, inter alia, the defense of insufficiency of service of process. In early

September 2018, the Appellees filed motions to dismiss the complaint. On October

2, 2018, Smith filed a motion for service by publication, to which she attached an

affidavit from her attorney.

      The state court denied Smith’s motion and granted the Appellees’ motions to

dismiss. The court found that between April 17, 2018, when the complaint was filed,

and June 12, 2018, when the two-year statute of limitation expired, Smith was

required to act in a “reasonable and diligent manner” in attempting to ensure proper

service on Brooks. However, the only evidence of her efforts during that time period

was one attempt by the sheriff’s department to serve Brooks. Because approximately

six weeks had passed between the sheriff’s return of service non est inventus on May

                                          2
1, 2018, and the expiration of the limitation period, the state court found that Smith

had not exercised reasonable or due diligence.

      The state court further found that Smith failed to show that she had acted with

“the greatest possible diligence” after the statute of limitation expired and Brooks

raised the issue of defective service. Thus, service would not relate back to the time

of the filing of the complaint. Although Smith attempted to blame defense counsel for

the delay, she failed to show any details or attempts to serve Brooks in the nearly ten

weeks between when the sheriff returned service as non est inventus and her next

attempt at service.

      Accordingly, the state court dismissed Smith’s claims against Brooks and

denied Smith’s motion for service by publication, filed nearly four months after the

expiration of the limitation period and more than three months after the Appellees

raised the service issues. And, because Smith could not obtain a judgment against

Brooks, she could not satisfy a condition precedent to recovering against her UIM

carrier. Thus, the state court dismissed Smith claims against USAA as well. This

appeal followed.




                                          3
         “We review a trial court’s denial of a motion for service by publication and

associated dismissal of a complaint for an abuse of discretion.”2 “When a question of

law is at issue, such as whether the statute of limitation bars an action, we owe no

deference to the trial court’s ruling and apply the plain legal error standard of

review.”3 With these guiding principles in mind, we turn now to Smith’s claims of

error.

         1. Smith contends that the trial court applied an improper standard for due

diligence under OCGA § 33-7-11 (e) and failed to consider whether Brooks was

evading or otherwise avoiding service.4 We agree.

         OCGA § 33-7-11 (e) provides in part:

         In cases where the owner or operator of any vehicle causing injury or
         damage is known and either or both are named as defendants in any
         action for such injury or damages but the person[: (1)] resides out of the


         2
        Cascade Parc Property Owners Assn. v. Clark, 336 Ga. App. 94, 95 (783
SE2d 692) (2016) (analyzing analogous provision in OCGA § 9-11-4 (f) (1) (A)); see
also Kelley v. Lymon, 279 Ga. App. 849, 850 (1) (632 SE2d 734) (2006) (finding of
insufficient service of process also reviewed for abuse of discretion).
         3
             Moreno v. Carniceria Loa #2, 351 Ga. App. 662 (832 SE2d 656) (2019).
         4
       See Wilson v. State Farm Mut. Automobile Ins. Co., 239 Ga. App. 168, 170-
171 (520 SE2d 917) (1999), overruled in part on other grounds by Ragan v. Mallow,
319 Ga. App. 443, 447 (2) (744 SE2d 337) (2012).

                                             4
      state, [(2)] has departed from the state, [(3)] cannot after due diligence
      be found within the state, or [(4)] conceals himself to avoid the service
      of summons, and this fact shall appear by affidavit to the satisfaction of
      the judge of the court, and it shall appear either by affidavit or by a
      verified complaint on file that a claim exists against the owner or driver
      in respect to whom service is to be made and that he is a necessary or
      proper party to the action, the judge may grant an order that the service
      be made on the owner or driver by the publication of summons.5


      Here, the trial court erroneously denied Smith’s motion for service by

publication on the ground that she had “failed to show due diligence in attempting

service[.]” The court found that Smith had “failed to provide specific details or dates

as to what efforts were made to locate [Brooks], other than the conclusory statements

in the affidavits.” The court quoted from our decision in Walker v. Culpepper: “‘The

plaintiff must provide specific dates or details to show diligence and cannot rely on

conclusory statements.’”6




      5
          (Emphasis supplied.)
      6
       321 Ga. App. 629, 631 (742 SE2d 144) (2013) (citation and punctuation
omitted), overruled in part on other grounds by Giles v. State Farm Mut. Ins. Co., 330
Ga. App. 314, 320-321 (2) (765 SE2d 413) (2014).

                                          5
      In Walker, we reviewed the grant of summary judgment based on insufficiency

of service of process and the expiration of the statute of limitation.7 We did not

address the trial court’s prior denial of the plaintiff’s motion for service by

publication.8 Reviewing the grant of summary judgment, we held that “the evidence

supports the trial court’s finding that Walker did not establish due diligence.”9 We

quoted the statement included in the trial court’s order and concluded: “[The

plaintiff’s] evidence shows no attempts to serve [the defendant] at her residence

between May 2011 and February 2012. Consequently, the trial court did not abuse its




      7
          Walker, 321 Ga. App. at 630.
      8
        See id. The Walker court cites our prior decision in Milton v. Goins for the
quote included in the trial court’s opinion. In Milton, we affirmed the grant of a
motion to dismiss due to lack of service, and did not address the grant or denial of any
motion for service by publication. See Milton, 309 Ga. App. 865, 867 (2) (711 SE2d
415) (2011), overruled in part on other grounds by Giles, 330 Ga. App. at 320-321
(2). See also Jones v. Brown, 299 Ga. App. 418, 419 (683 SE2d 76) (2009) (cited in
Milton and also not involving a motion for service by publication), overruled in part
on other grounds by Giles, 330 Ga. App. at 320-321 (2); Scanlan v. Tate Supply Co.,
303 Ga. App. 9 (692 SE2d 684) (2010) (same), overruled in part on other grounds by
Giles, 330 Ga. App. at 320-321 (2).
      9
          Walker, 321 Ga. App. at 631.

                                           6
discretion in concluding that [the plaintiff] failed to establish due diligence and

therefore was guilty of laches.”10

      By contrast, “[t]he correct legal standard for due diligence for service by

publication under OCGA § 33-7-11 (e) is diligence in determining that an uninsured

motorist is either out of state or avoiding service.”11 In the affidavit attached to

Smith’s motion for service by publication, her attorney testified that a claim existed

against Brooks and that Brooks was a necessary and proper party to the action.

Further, Smith’s attorney testified that the sheriff had been unable to effectuate

service at the addresses found as a result of an investigation conducted by a

professional process server. Smith’s attorney also testified that Brooks’s attorney had

objected to a request to USAA to produce Brooks’s last known address. Smith’s

attorney concluded that “[Brooks] cannot be located, as [he] resides out of state, has

departed from the state, cannot after due diligence be found within the state and/or

is otherwise concealing himself to avoid service of summons.”

                 The trial court apparently faulted [Smith] further for failing “to
      ascertain defendant’s location,” but the applicable standard did not

      10
           Id.
      11
       Luca v. State Farm Mut. Automobile Ins. Co., 281 Ga. App. 658, 660 (1)
(637 SE2d 86) (2006) (punctuation and footnote omitted).

                                              7
       require her to do so. Pursuant to the disjunctive language of OCGA §
       33-7-11 (e) and the grounds advanced below by [Smith], the applicable
       standard required [Smith] to show diligence in determining that
       [Brooks] either had “departed from the state” or “could not after due
       diligence be found within the state.12


Because the trial court instead found only that Smith “failed to show due diligence

in attempting service,” it applied the wrong standard of law, and thus committed plain

legal error.13

       2. Smith contends that the trial court erred when it found, without holding an

evidentiary hearing, that the statute of limitation had expired.

       In determining that Smith had not exercised sufficient diligence in attempting

to serve Brooks and was thus guilty of laches, the trial court found that there was no

evidence before it “attesting to the dates and details of [Smith] or her process server’s

attempts to confirm and ensure [Smith] in fact perfected service upon [Brooks].” The

court cited to Smith’s attorney’s affidavit attached to the motion for service by

publication.



       12
            Luca, 281 Ga. App. at 663 (1) (punctuation and footnotes omitted).
       13
         See Wilson, 239 Ga. App. at 171-172 (“When the trial court exercised its
discretion under a mistaken standard of law, this constituted plain legal error.”).

                                           8
      As discussed in Division 1, “[t]he correct legal standard for due diligence for

service by publication under OCGA § 33-7-11 (e) is diligence in determining that an

uninsured motorist is either out of state or avoiding service.”14 Because the trial court

applied a mistaken standard of law in considering Smith’s attorney’s affidavit, the

grant of the motion to dismiss also constitutes plain legal error.15

      Accordingly, we reverse both the denial of Smith’s motion for service by

publication and the Appellees’ motions to dismiss and remand for further

proceedings.

      Judgment reversed and case remanded. Miller, P. J., and Rickman, J., concur.




      14
           Luca, 281 Ga. App. at 660 (1) (punctuation and footnotes omitted).
      15
           See Wilson, 239 Ga. App. at 171-172.

                                           9